Citation Nr: 1122043	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  06-02 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of right knee surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1982 to December 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board sitting in Washington, D.C. in December 2008.  A transcript of the hearing is associated with the claims file. 

In July 2009, the Board remanded the claim for additional development. 


FINDINGS OF FACT

1.  Prior to January 25, 2005 and between July 24, 2006 and December 14, 2006, the Veteran's right knee disorder was manifested by pain, stiffness, and weakness symptomatic of residuals of a partial meniscectomy performed in service.  The Veteran used a knee brace and occasionally, but not frequently, reported locking of the joint.  Imaging studies showed degenerative joint disease, but there was no limitation of motion or clinical observations of instability. The Veteran was able to exercise and engage in recreational activities.  

2.  From January 25, 2006 to July 23, 2006, following an additional knee injury, imaging studies and clinical observations showed additional cartilage damage and increased pain and effusion requiring arthroscopic surgical repair.  

3.  Starting December 15, 2006, the Veteran's right knee symptoms of pain, swelling, weakness returned to a pre-surgical level and included flare-up episodes of severe pain every two to three weeks lasting several days.  The Veteran ambulated with an antalgic gait, experienced locking of the joint after extended sitting, and could no longer engage in exercise.  Range of flexion was mildly limited with no clinical instability. 

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of right knee surgery were not met prior to January 25, 2005 and between July 24, 2006 and December 14, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257-5261 (2010). 

2.  The criteria for a 20 percent staged rating, but not higher, for residuals of right knee surgery have been met between January 25, 2005 and July 23, 2006, and starting December 15, 2006 and thereafter.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257-5261 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For increased-compensation claims, VA must notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.   However, the Court of Appeals for the Federal Circuit (Federal Circuit) vacated that portion of the lower court decision that required notification of alternate diagnostic codes or potential daily life evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir., 2009).

In January 2004, the RO received the Veteran's claim for service connection or increased ratings for other disorders and a subsequent notice did not address the right knee disability.  After a VA examination, the RO denied an increased rating for the right knee in May 2004.  Therefore, adequate notice regarding a claim for an increased rating for the right knee was not provided to the Veteran prior to the initial decision on the claim.  Later during the pendency of the appeal, the RO provided an adequate notice in May 2008.  

While the May 2008 notice was issued after the rating decision, the Board finds that any defect with respect to the timing of the notice requirement is harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Board notes that the Court specifically stated in Pelegrini that it was not requiring the voiding or nullification of any AOJ action or decision, only finding that appellants are entitled to content-complying notice.  Thus, the timing of the notice does not nullify the rating action upon which this appeal is based, and the Board specifically finds that the Veteran was not prejudiced by the post- decision notice because she was given sufficient time to submit and/or identify any and all evidence necessary to substantiate the claim.  Moreover, after the notice was provided, the case was readjudicated and a supplemental statement of the case was provided to the appellant in August 2010.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Air Force cost analyst.  She contends that her right knee disorder is more severe than is contemplated by the current rating. 
Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.
Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Disability of the knee may be rated on the basis of limitation of motion.  A 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The normal range of knee motion for VA purposes is from zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2010).

Symptoms associated with the removal of semilunar cartilage warranted a 10 percent rating.   38 C.F.R. § 4.71a, Diagnostic Code 5259.  Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Impairment in the form of recurrent subluxation or lateral instability warrants a 10 percent rating if slight, 20 percent if moderate, and 30 percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Genu recurvatum, ankylosis, and impairment of the tibia and fibula as a result of nonunion or malunion are not indicated in this case.  Thus, those particular criteria do not apply.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2010).  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups will warrant a 10 percent rating.  Absent limitation of motion, a 20 percent rating is warranted for X-ray evidence of involvement of two or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board must address which diagnostic codes related to loss of function due to pain and limitation of motion are applicable but do not result in rating the same manifestations under different diagnostic codes.  38 C.F.R. § 4.14.  In a precedential opinion, the VA Office of General Counsel held that a knee disability rated under Diagnostic Code 5257 for impairment due to subluxation or lateral instability may also be rated under other Diagnostic Codes for a manifestation of limitation of motion.   However, limitation of motion is a relevant consideration under Diagnostic Code 5259 for the symptomatic removal of cartilage because removal of cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98 (Aug. 14, 1998).  Therefore, separate ratings under Diagnostic Codes 5259 and Diagnostic Codes 5003/5010 are not appropriate because painful motion including locking is already considered under Diagnostic Code 5259.  Similarly, separate ratings under Diagnostic Code 5258 and Diagnostic Codes 5003/5010 are not appropriate because Diagnostic Code 5258 also contemplates manifestations of limited motion including locking as a result of dislocated cartilage.  
Service treatment records showed that the Veteran injured her right knee in May 1991 and underwent an arthroscopic partial meniscectomy in July 1991 followed by a course of physical therapy until discharge from active duty in December 1991.   In May 1994, the RO granted service connection and a 10 percent rating under Diagnostic Code 5259 for residuals of the meniscectomy. 

In June 1999, a VA magnetic resonance image study of the right knee showed a horizontal tear in the posterior horn medial meniscus, small knee joint effusion, chondromalacia patella with cartilage thinning, and possible bursitis.  There were no ligament abnormalities.  VA outpatient treatment records from January 2004 to April 2004 showed the Veteran's report of increasing right knee pain, crepitus, occasional locking, and one occasion of 'giving way." 

In April 2004, a VA physician noted the history of the knee injury and meniscectomy in service and the Veteran's reports of continued pain, weakness, instability, and occasional swelling, with some relieve achieved by a cortisone injection.  The Veteran reported using a knee brace but no other support device.  The Veteran worked full time as an auditor and was able to play nine holes of golf and work out on a treadmill for 15 minutes, three times per week, with no limitations from the knee.  Range of motion was zero to 120 degrees with crepitus throughout the range but with no loss of function on repetition.  The Veteran experienced sharp pain on valgus stress but there was no gross instability.  X-rays showed postoperative degenerative joint disease.   

In February and March 2005, VA outpatient clinicians noted the Veteran's report of increasing knee pain, a feeling of internal shifting, and the sensation of a loose flap of tissue in the area of the previous meniscectomy after a fall in which she landed on the knee in January.  The Veteran sought acute care treatment after the fall on January 25, 2005.  The Veteran reported that the knee "goes out on her" when walking.  On examination, range of motion was from zero to 110 degrees with mild warmth but no effusion.  The examiner noted some Lachman laxity compared to the left knee but stable to valgus and varus stress.  X-ray showed a stable right knee with mild degenerative joint disease.   In March 2005, a clinician noted that a new magnetic resonance image showed a complex meniscal tear at the site of the reported pain.  

In November 2005, a VA physician noted the Veteran's reports of knee pain, stiffness, and locking after sitting as well as flare-up episodes of severe pain lasting several days and causing lost days at work once per month.  The Veteran reported being able to stand for 15-30 minutes and walk from one to three miles except during flare-ups.  On examination, range of motion was zero to 117 degrees with grinding and crepitus but without pain or additional loss of function on repetition.  Leg muscle mass and strength were normal.  The physician noted the results of the March 2005 imaging study that showed the presence of a complex meniscal tear and diagnosed internal derangement with degenerative joint disease. 

In correspondence in March 2006, a private orthopedic surgeon evaluated the Veteran's right knee and noted her reports of continued pain, swelling, limitation of activity, and walking with a limp.  On examination, the range of motion was zero to 120 degrees with small effusion but no ligament instability.  The surgeon concluded that the clinical and radiographic findings were consistent with a medial meniscus tear and advised another arthroscopic procedure which was performed on April 6, 2006.  In subsequent clinical records, the surgeon noted that the Veteran did have a recurrent meniscal tear that was resected and significant chondromalacia on the trachlea and patella which was debrided.  Four days later, the surgeon noted that the Veteran was doing well.  The portal sites were clean, dry, and intact with no skin swelling or tenderness.  The Veteran was using crutches and increasing her level of activity.  In May 2006, the surgeon noted that the knee was healing well with mild residual effusion and very minimal tenderness and no swelling.  Range of motion was zero to 110 degrees with stable ligaments.  The surgeon advised that the Veteran engage in cycling and low impact activities.  On July 24, 2006, the surgeon noted that the Veteran had returned to playing light racquetball and other improved exercises.  Range of motion was zero to 120 degrees with no effusion, crepitus, or instability.  

On December 15, 2006, the same VA physician who performed the examination in November 2005 noted a review of the claims file including the results of the April 2006 surgery.  The Veteran reported that she continued to experience mild to moderate flare-up pain while driving an automobile for work several times per week.  She experienced stiffness and swelling but no instability.  The Veteran continued to use a knee brace and was limited to standing for five minutes and walking up to one-half mile with a slightly antalgic gait.  Range of motion was zero to 110 degrees with moderate crepitus and with pain at the end of the range of flexion with no additional loss of function on repetition.  No new imaging studies were obtained.  The physician concluded that the disability imposed significant occupational limitation and moderate limitation of activities such as chores, shopping, and exercises because of limited mobility.  
In a December 2008 Board hearing, the Veteran stated that she participated in several competitive sports prior to her injury in service but had not been able to do so for the past 17 years.  She stated that she now shifted weight to the left leg, had difficulty bending to pick up objects, and experienced stiffness and locking of the right knee when seated at a desk or in an automobile.  The Veteran stated that she experienced some "give-way, "wore a brace continuously, was issued a cane, used medication for pain, and was performing physical therapy on her own.  

In July 2009, the Board remanded the claim to obtain additional private and VA clinical records and a current examination.  In correspondence in October 2007, the Appeals Management Center requested the Veteran identify and authorize the release of any relevant private medical records.  No response was received.  Additional VA clinical records from November 2007 to October 2009 were obtained and associated with the claims file.  These records showed continued moderate pain symptoms with a normal range of motion of the right knee.  

In February 2010, a VA physician's assistant (PA) noted a review of the claims file and the history of right knee injury and arthroscopic surgery in and after service.  The PA noted the Veteran's reports of right knee pain, stiffness, weakness, and instability with severe flare-ups every two to three weeks lasting several days.  The flare-ups occurred when the Veteran was required to drive to sites as part of her duties as a tax auditor.  The Veteran was otherwise able to work primarily from home and able to rest and elevate the knee when necessary.  The Veteran reported that she was able to stand for 15-30 minutes and walk more than one-quarter but less than one mile using a brace and cane, the latter used about once per month.  ON examination, the PA noted an antalgic gait and poor propulsion.   On examination, the PA noted patella tenderness, crepitus, and effusion in the joint but no dislocation or subluxation and no instability.  Range of motion was zero to 115 degrees with pain at the end of the range of flexion and no additional loss of function on repetition.  Concurrent X-rays showed some loss of valgus angulation but no fractures or dislocation.  There were indications of degenerative changes and joint space narrowing but no effusion.  The PA concluded that the Veteran was severely limited in participation in sports and moderately limited in performing activities such as chores and shopping. 
The Board concludes that there has been substantial compliance with its July 2009 remand instructions because the Veteran was provided the opportunity to identify additional private medical records, additional VA records were obtained, and an adequate VA examination was performed.  

The Board concludes that staged ratings are warranted during the following periods of time covered by this appeal:  10 percent but not higher prior to January 25, 2005; 20 percent but not higher thereafter to July 24, 2006; 10 percent but not higher from July 24, 2006 to December 15, 2006; and 20 percent but not higher thereafter. 

The Board concludes that the Veteran is competent to report on her observed right knee symptoms and the impact on her occupation and daily activities.  Her reports are generally credible because they were accepted by clinicians and were, in part, consistent with clinical observations.  The Board places somewhat less probative weight on the Veteran's description of the severity her mobility limitations during some periods of time covered by the appeal because they are inconsistent with the notations of a private physician in 2006.  The Veteran stated at her hearing that she was unable to participate in sports since service, but her orthopedic surgeon noted that activities such as cycling and light racquetball were possible and assisted in therapy.  Although the Veteran experiences flare-up episodes when working away from home, she has been able to accomplish all duties of her occupation throughout the period of the appeal with the exception of a short recovery from arthroscopic surgery in April 2006.  

The Board concludes that a rating of 10 percent but not higher was warranted prior to the Veteran's fall in January 2005 under Diagnostic Code 5259 for symptoms associated with the partial meniscectomy performed in service.  During that period, the Veteran reported and clinicians noted knee pain and crepitus but a normal range of motion and no instability.  There was X-ray evidence of degenerative joint disease and occasional, but not frequent, locking and effusion.  The Board places some probative weight on the Veteran's report of the ability to play golf and work out on a treadmill several times per week.  Therefore, the Board concludes that there were symptoms associated with the previous removal of cartilage but no evidence of dislocated cartilage.  The symptoms of locking and effusion were not noted to be frequent and the symptoms did not interfere with some moderate sports and exercise activity. 

Starting on January 25, 2006, the date of an acute care examination and X-ray that showed additional cartilage damage, a 20 percent rating was warranted under Diagnostic Code 5258 for dislocated cartilage that ultimately required an arthroscopic repair in April 2006.  There is no higher schedular rating.  A 20 percent rating is warranted until July 24, 2006 when the private surgeon noted that the Veteran had returned to playing light racquetball and other improved exercises.  Range of motion was zero to 120 degrees with no effusion, crepitus, or instability. 

The Board further concludes that a staged rating of 20 percent was again warranted under Diagnostic Code 5258, starting on December 15, 2006 when a VA examiner noted that pre-surgical symptoms had recurred that caused flare-ups, an antalgic gait, and increased limitation of mobility.  Regrettably, no additional imaging studies were obtained to identify any further cartilage damage.  However, the Board concludes that the 20 percent rating is warranted because the degree of impairment had become similar to that experienced between the fall and the arthroscopic surgery.  After December 2006, there were no further reports by the Veteran or notations by clinicians of an ability to engage in sports or exercise activities.  There was evidence of an increasing recurrence of flare-ups and locking after extended sitting at a desk or in an automobile and the more frequent use of a cane for mobility. 

The Board considered whether ratings for limitation of motion or degenerative arthritis were warranted under Diagnostic Codes 5003, 5260, or 5261 at any time during the appeal period.   A compensable rating for limitation of motion was not warranted at any time because flexion was greater than 45 degrees and extension less than 10 degrees.  Although there was X-ray evidence of degenerative joint disease with noncompensable limitation of motion, a rating greater than 10 percent is not available and cannot be combined with ratings for cartilage damage as discussed above.  

The Board considered whether a separate rating for instability was warranted at any time under Diagnostic Code 5257.   On several occasions, the Veteran reported feelings of loose internals and episodes of "giving way."  However, the Board places greater probative weight on clinical observations and imaging studies that all showed no evidence of dislocation, subluxation, ligament instability, or loss of muscle strength and weakness.  

The Board considered whether a total rating for convalescence following surgery in April 2006 was warranted under 38 C.F.R. § 4.30 (2010).  This regulation provides for a total rating if the surgery requires greater than one month of convalescence, severe postoperative residuals such as incompletely healed wounds or joint immobilization, in house confinement, or prevention of weight bearing and use of crutches.  The Board concludes that a total rating was not warranted because the private surgeon noted that the Veteran was doing well with no wound issues but use of crutches four days after the surgery and could increase her level of activity.  At the next encounter slightly more than one month later, the Veteran was advised to begin cycling and low impact activities.  Therefore, the Board concludes that the period of convalescence and limitation of activities imposed by the arthroscopic procedure was less than one month and that a total rating under 38 C.F.R. § 4.30 was not warranted.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case. 38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that her particular service-connected right knee disorder results in a unique disability that is not addressed by the rating criteria.  Specifically, there is no evidence of frequent hospitalization or marked interference with employment that would suggest that the Veteran is not adequately compensated by the regular schedular standards.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).





ORDER

A rating in excess of 10 percent is denied for residuals of right knee surgery for the period prior to January 25, 2005, and for the period between July 24, 2006 and December 14, 2006.  

Staged ratings of 20 percent, but not higher, are granted, subject to the legal criteria governing the payment of monetary benefits, for residuals of right knee surgery, for the period between January 25, 2005 and July 23, 2006, and the period starting December 15, 2006 and thereafter 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


